EXAMINER’S AMENDMENT
1.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Amanda Lippes on February 08, 2022, via telephone.
This application has been amended as follows:

In the Claim


31. (Currently Amended) A device, comprising: a device housing defining an enclosed space; a light source disposed in the device housing operative to illuminate the enclosed space; an optical sensor disposed in the device housing and operative to generate first and second outputs based on different optical conditions from within the device housing when the light source illuminates the enclosed space; [[ the first output corresponds to quiescent background noise when the device is in a known untampered state; anti-tampering detection circuitry operative to detect a tampering event based on [[the first and second outputs from the optical sensor; and wherein a first optical condition of the different optical conditions is based on light reflected from an optically identifiable marking within the device housing, and wherein a second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from the optically identifiable marking within the device housing.  

32. (Cancelled) 

33. (Cancelled) 

34. (Currently Amended) The device of claim [[31, wherein [[the second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from a location within the device housing.  

35. (Cancelled) 

36. (Currently Amended) The device of claim [[31, wherein [[the first output is generated during boot up of the output against the second output after boot up of the device.  

37. (Currently Amended) A data entry device, comprising: a device housing defining an enclosed space; a light source disposed within the device housing and operative to illuminate the enclosed space; an optical sensor operative to generate first and second outputs based on different optical conditions received from a plurality of locations within the enclosed space when the light source illuminates the enclosed space; [[the first and second outputs ; wherein the first output corresponds to quiescent background noise when the device is in a known untampered state; and wherein a first optical condition of the different optical conditions is based on light reflected from an optically identifiable marking within the device housing, and wherein a second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from the optically identifiable marking within the device housing.  

38. (Currently Amended) The data entry device of claim 37, wherein the optical sensor is operative to sense[[the optically identifiable marking within the device housing.  

39. (Cancelled) 



41. (Cancelled) 

42. (Currently Amended) The device of claim [[37, wherein the different optical conditions 

43. (Cancelled) 

44. (Currently Amended) The data entry device of claim 37, wherein the tampering event is based on determining that the second output has changed beyond 

45. (Currently Amended) The data entry device of claim [[37, wherein generated during boot up of the device; and the image-based tamper detection unit is further operative to detect the tampering event by comparing the second output against the first output  after boot up of the device. 

46. (Currently Amended) The device of claim 31, wherein the tampering event is detected based on a detected change between the first and second outputs, wherein the second output has changed beyond a predetermined threshold amount.  

47 [[
48 [[
49 [[


Allowable Subject Matter
2.         Claims 31, 34, 36-38, 42 and 44-49 are allowed.

3.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s remarks filed on 12/03/2021]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “anti-tampering detection circuitry operative to detect a tampering event based on the first and second outputs from the optical sensor; and wherein a first optical condition of the different optical conditions is based on light reflected from an optically identifiable marking within the device housing, and wherein a second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from the optically identifiable marking within the device housing” as to claim 1, and “an image-based tamper detection unit operative to compare the first and second outputs to detect a tampering event; wherein the first output corresponds to quiescent background noise when the device is in a known untampered state; and wherein a first optical condition of the different optical conditions is based on light reflected from an optically identifiable marking within the device housing, and wherein a second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from the optically identifiable marking within the device housing” as to claim 37. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628